      Case 1:20-cv-06108-ENV-RER Document 1-2 Filed 12/16/20 Page 1 of 6 PageID #: 252

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Eastern District
                                                    __________         of of
                                                                District  New  York
                                                                             __________

            Allstate Insurance Company, et al.                        )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No.
                                                                      )
   Hollis Novel Comprehensive Medical, P.C. et al.                    )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) See rider attached




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jasmine Garcia-Vieux, Esq.
                                           Smith & Brink, P.C.
                                           1325 Franklin Ave., Suite 320
                                           Garden City, NY 11530



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
       Case 1:20-cv-06108-ENV-RER Document 1-2 Filed 12/16/20 Page 2 of 6 PageID #: 253

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
Case 1:20-cv-06108-ENV-RER Document 1-2 Filed 12/16/20 Page 3 of 6 PageID #: 254




                              UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


 ALLSTATE INSURANCE COMPANY,
 ALLSTATE FIRE & CASUALTY INSURANCE COMPANY, AND                C.A. No.
 ALLSTATE PROPERTY & CASUALTY INSURANCE COMPANY,

        Plaintiffs,

 vs.

 HOLLIS NOVEL COMPREHENSIVE MEDICAL, P.C.,
 STARRETT CITY MEDICAL, P.C.,
 HILLCREST MEDICAL CARE, P.C.,
 SMART CHOICE MEDICAL, P.C.,
 AZU AJUDUA, M.D.,
 ROLANDO JOSE MENDEZ CHUMACEIRO, M.D.,
 PETER KHAIM a/k/a PETER KHAIMOV,
 ALEKSANDR GULKAROV,
 ROMAN ISRAILOV,
 VYACHESLAV MUSHYAKOV,
 ARKADIY KHAIMOV,
 RX FOR YOU CORP.,
 SUTTER PHARMACY INC. d/b/a RX FOR YOU,
 EXCELLENT CHOICE PHARMACY CORP.,
 A&P HOLDING GROUP CORP.,
 ANTURIO MARKETING INC.,
 P&K MARKETING SERVICES INC.,
 K&L CONSULTANTS INC.,
 LL CONSULTING GROUP INC. d/b/a BILLING FOR YOU,
 KEEPERS FOR YOU CORP., AND
 ALL NETWORK MARKETING CORP.,
        Defendants.



                                   RIDER TO SUMMONS
       1. Hollis Novel Comprehensive Medical PC
          c/o New York Department of State
          1 Commerce Plaza
          99 Washington Avenue
          Albany, NY 12231
Case 1:20-cv-06108-ENV-RER Document 1-2 Filed 12/16/20 Page 4 of 6 PageID #: 255




    2. Starrett City Medical PC
       c/o New York Department of State
       1 Commerce Plaza
       99 Washington Avenue
       Albany, NY 12231

    3. Hillcrest Medical Care PC
       c/o New York Department of State
       1 Commerce Plaza
       99 Washington Avenue
       Albany, NY 12231

    4. Smart Choice Medical PC
       c/o New York Department of State
       1 Commerce Plaza
       99 Washington Avenue
       Albany, NY 12231

    5. Azu Ajudua MD
       954 Seaview Dr
       Oyster Bay, NY 11771

    6. Rolando Jose Mendez Chumaceiro, MD
       1088 N Broadway FL 2nd
       Yonkers, NY 10701

    7. Peter Khaim a/k/a Peter Khaimov
       7130 Yellowstone Blvd Apt D
       Forest Hills, NY 11357

    8. Aleksandr Gulkarov
       6560 Booth St Apt 4D
       Rego Park, NY 11374

    9. Roman Israilov
       987 E. End
       Woodmere, New York 11598

    10. Vyacheslav Mushyakov
        8504 63rd Apt 5J
        Rego Park, NY 11347
Case 1:20-cv-06108-ENV-RER Document 1-2 Filed 12/16/20 Page 5 of 6 PageID #: 256




    11. Arkaidy Khaimov
       11238 72nd Avenue
       Forest Hills, NY 11357

    12. RX for You Corp
        c/o New York Department of State
        1 Commerce Plaza
        99 Washington Avenue
        Albany, NY 12231

    13. Sutter Pharmacy Inc d/b/a RX for You
        c/o New York Department of State
        1 Commerce Plaza
        99 Washington Avenue
        Albany, NY 12231

    14. Excellent Choice Pharmacy Corp
        c/o New York Department of State
        1 Commerce Plaza
        99 Washington Avenue
        Albany, NY 12231

    15. A&P Holding Group Corp
        c/o New York Department of State
        1 Commerce Plaza
        99 Washington Avenue
        Albany, NY 12231

    16. Anturio Marketing Inc
         c/o New York Department of State
        1 Commerce Plaza
        99 Washington Avenue
        Albany, NY 12231

    17. P&K Marketing Services Inc
        c/o New York Department of State
        1 Commerce Plaza
        99 Washington Avenue
        Albany, NY 12231

    18. K&L Consultants Inc
        c/o New York Department of State
        1 Commerce Plaza
Case 1:20-cv-06108-ENV-RER Document 1-2 Filed 12/16/20 Page 6 of 6 PageID #: 257




       99 Washington Avenue
       Albany, NY 12231

    19. LL Consulting Group Inc d/b/a Billing for You
        c/o New York Department of State
        1 Commerce Plaza
        99 Washington Avenue
        Albany, NY 12231

    20. Keepers for You Corp
        c/o New York Department of State
        1 Commerce Plaza
        99 Washington Avenue
        Albany, NY 12231

    21. All Network Marketing Corp
        c/o New York Department of State
        1 Commerce Plaza
        99 Washington Avenue
        Albany, NY 12231
